                         tIN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     GEORGE IV AN LOPEZ
                                                                         CIVIL ACTION
                  v.
                                                                         NO. 04-4181
     JEFFREY BEARD ET AL.


                                         MEMORANDUM

SURRICK,J.                                                                          MAY~,2019

         Presently before the Court in this capital habeas corpus action is Petitioner's Motion for

Further Discovery Related to Whether Miguel Moreno Testified Pursuant to an Undisclosed Plea

Agreement. (ECF No. 110.) For the reasons that follow, Petitioner's Motion will be granted in

part and denied in part.

I.       BACKGROUND

         The factual background and procedural history of this case are set forth in our March 3,

2017 Memorandum, which granted in part and denied in part a previous motion by Petitioner for

discovery regarding Commonwealth witness Miguel Moreno. Lopez v. Beard, No. 04-4181,

2017 WL 1293389, at *1-2 (E.D. Pa. Mar. 3, 2017). Additional background relevant to the

instant Motion is as follows.

         Moreno, along with Petitioner and two other co-defendants, was initially charged with the

capital murder of David Bolasky in Allentown, Pennsylvania. (See Docket, Commonwealth v.

Lopez, No. CP-39-CR-0001894-1995 (Lehigh Cty. Ct. Com. PL) ("Lopez Dkt."), Habeas Pet. Ex.

1; Docket, Commonwealth v. Moreno, No. CP-39-CR-0002012-1995 (Lehigh Cty. Ct. Com. PL)

("Moreno Dkt."), Habeas Pet. Ex. 23.) Moreno ultimately testified as a key prosecution witness

against Petitioner. Between the date of Bolasky's murder and Petitioner's trial, Moreno was
 interviewed by police and/or prosecution representatives at least seven times. (Holihan Dep. 8-

 12, ECF No. 110-1; Hanna Dep. 6-11, ECF No. 110-2.)

        At Petitioner's trial, the prosecutor told the jury that, in exchange for Moreno's

testimony, the Commonwealth had agreed only that it would not seek the death penalty against

Moreno. (State Ct. Record, 3/11/1996 Trial N.T. 39-40 (on file with Court) (advising jury in

opening statement that, in exchange for Moreno's cooperation, "[w]e're not pursuing the death

penalty against [him]").) Moreno similarly testified: "I ain't got no deal. Just that no death

penalty." (3/12/1996 Trial N.T. 57-58; see also id at 107-08.) Moreno also testified at trial that

his deal did not include an agreement by the Commonwealth not to charge his girlfriend, who is

also the mother of his children. (Id at 121.) He further testified that he never believed the police

were going to charge his girlfriend. (Id)

        Less than a month after Petitioner and a co-defendant were convicted and sentenced to

death, Moreno entered a plea of guilty to third-degree murder and robbery and was sentenced to

20 to 40 years in prison. (Habeas Pet. 109-10, ECF No. 17 (filed under seal).) A search of the

Pennsylvania Inmate Locator system indicates that Moreno is no longer in a Commonwealth

prison. See http://inmatelocator.cor.pa.gov/#/ (last accessed May 15, 2019). In addition, five

years after Petitioner's conviction, at a post-conviction hearing for one of his co-defendants,

Moreno gave testimony agreeing that he entered into a plea bargain for the sentence of 20 to 40

years. (Romero 5/26/2000 PCRA N.T. 304, Habeas Pet. Ex. 13.) At that hearing, Moreno also

testified that the detectives investigating the Bolasky murder had told him "[t]hat if [he] didn't

help, that they were going to arrest [his girlfriend] and take [his] kids away." (Id at 338.)

       Petitioner's previous motion for discovery sought, inter alia, evidence tending to show

that Moreno testified pursuant to an undisclosed agreement with the Commonwealth, including



                                                 2
 documentation of Moreno's interviews by police and prosecutors and results of Moreno's

 polygraph examinations. Lopez, 2017 WL 1293389, at *2. In granting Petitioner's request for

this discovery, we noted that evidence regarding the terms of Moreno's deal with the

 Commonwealth would be "critical for counsel to use at trial" and "would have had a significant

effect on the jury's accepting or rejecting Moreno's testimony." Id at *6.

        After the Commonwealth failed or declined to fully produce the discovery related to

Moreno's cooperation, Petitioner filed a Motion to Compel Discovery and for Permission to

Conduct Depositions. (Mot. to Compel, ECF No. 104.) This motion recounted Petitioner's

unsuccessful efforts to obtain discovery regarding Moreno from the Commonwealth and

requested an order: (1) compelling the disclosure of 13 documents related to Moreno that were

identified by the Allentown City Solicitor in its April 3, 2017 response to Petitioner's prose

request pursuant to the Pennsylvania Right-to-Know Law, 65 Pa. Cons. Stat. Ann. §§ 67.101-

67.3104 (the "Right-to-Know Materials"); and (2) requiring the Commonwealth to produce for

deposition one member (or former member) of law enforcement and one member (or former

member) of the Lehigh County District Attorney's Office with knowledge of whether Moreno

testified pursuant to a plea agreement. (Mot. to Compel, Proposed Order; see also 31912018

Order, ECF No. 100 (requiring status update regarding Right-to-Know Materials).) We granted

Petitioner's Motion to Compel and ordered the Commonwealth to produce the Right to Know

Materials and the requested witnesses for deposition. (Order, ECF No. 105.)

       Petitioner took the depositions of Gavin P. Holihan, Esquire, the former Lehigh County

Assistant District Attorney who was the lead prosecutor in the Bolasky murder case, and Joseph

H. Hanna, the former Lehigh County Detective who was the lead investigator on the case. (Mot.

for Further Discovery 3.) After taking those depositions, Petitioner filed the instant Motion for



                                                 3
 Further Discovery seeking: (1) supervised inspection of the Lehigh County District Attorney's

 Office file related to Petitioner's prosecution; (2) supervised inspection of the file of Earl

 Supplee, Esquire, the Lehigh County Public Defender who represented Moreno in connection

 with the Bolasky murder; (3) the videotaped deposition of Theodore Racines, Esquire, Holihan's

co-prosecutor in the Bolasky case; and (4) the deposition of the Honorable Robert L. Steinberg,

who was the Lehigh County District Attorney at the time of Petitioner's prosecution and

Moreno's plea. (Mot. for Further Discovery, Proposed Order.)

II.     DISCUSSION

        Rule 6(a) of the Rules Governing Section 2254 Cases provides that "[a] judge may, for

good cause, authorize a party to conduct discovery under the Federal Rules of Civil Procedure

and may limit the extent of discovery." The history of this rule "makes clear that its purpose is

to ensure that the facts underlying a habeas corpus claim are adequately developed, and that it is

a court's obligation to allow discovery in cases in which a petitioner has provided a sufficient

basis for believing that discovery may be necessary to adequately explore a petitioner's claim for

relief." Johnston v. Love, 165 F.R.D. 444, 445 (E.D. Pa. 1996). "Appropriate discovery is

especially important in capital habeas cases." Romero v. Beard, No. 08-528, 2011 WL 3862317,

at *4 (E.D. Pa. Aug. 31, 2011) (granting request by Petitioner's co-defendant for discovery of

Moreno's polygraph results and interview documentation); see also Payne v. Bell, 89 F. Supp. 2d

967, 971 (W.D. Tenn. 2000) ("[M]ore liberal discovery is appropriate in capital cases where the

stakes for petitioner are so high.").

       In this case, Petitioner has established good cause for the requested discovery. At his

deposition, Holihan testified that he has no knowledge or recollection of an agreement by the

Commonwealth with Moreno prior to the conclusion of the murder trial, other than the



                                                  4
 agreement not to seek the death penalty. (Holihan Dep. 14-15, 17-19, 26-27.) Hanna testified

 that he does not recall whether there was any pretrial arrangement or agreement between the

 Commonwealth and Moreno. (Hanna Dep. 12-15, 22-23.) However, neither Holihan nor Hanna

 could provide any definitive explanation of how Moreno came to plead guilty to only third-

degree murder and robbery and to receive a sentence of 20-40 years, rather than life in prison.

(Holihan Dep. 17-19, 24-27; Hanna Dep. 17-18. 22-23.) Both Holihan and Hanna testified that

they believed Moreno received an improved plea and sentence because he was less culpable than

the other cooperating defendant and provided particularly valuable information regarding the

Bolasky murder. (Holihan Dep. 25; Hanna Dep. 19-20.) However, Holihan also testified that

although he was not aware of any agreement "other than not pursuing the death penalty," he did

not "have a recollection of whether anyone from higher or more authority in my office would

have communicated to [Moreno]." (Holihan Dep. 18-19.) He further stated: "I don't have a

recollection of that. But I can't answer that definitively for you today." (Id at 19.)

        Under Brady v. Maryland, 373 U.S. 83, 87 (1963), the prosecution must disclose to the

defense any evidence that is favorable to the accused and material to guilt or punishment. This

disclosure obligation applies equally to impeachment evidence and requires the disclosure of

agreements or deals-whether express or tacit-made with a witness. See Giglio v. United

States, 405 U.S. 150, 154 (1972) (finding a due process violation where prosecution failed to

disclose evidence that key witness had received a deal for his testimony); Douglas v. Workman,

560 F.3d 1156, 1186 (10th Cir. 2009) ("Brady requires disclosure of tacit agreements between

the prosecutor and a witness. A deal is a deal-explicit or tacit."); Harshman v. Superintendent,

State Corr. Inst. at Rockview, _   F. Supp. 3d _,No. 17-116, 2019 WL 1354048, at *10 (M.D.




                                                 5
 Pa. Mar. 26, 2019) (noting that "Brady evidence is not limited to actual 'deals' or 'agreements'

 between witnesses and the government").

        Based on the background outlined above, including Moreno's inconsistent testimony and

the ambiguous testimony of Holihan and Hanna, there is a sound basis to conclude that further

discovery might reveal an undisclosed agreement by the Commonwealth to afford Moreno

additional leniency or other consideration in exchange for his testimony. Discovery of the

circumstances surrounding Moreno's plea arrangement is particularly appropriate because the

testimony by Moreno and another cooperating defendant was key to the Commonwealth's case,

which, by the prosecutor's admission, did not involve physical or forensic evidence. (See

3/11/1996 Trial N.T. 32, 55 (informing jury that "[t]his is not a case built on forensic evidence,"

and "there is no physical evidence whatsoever that links Mr. Romero or Mr. Lopez to the scene

of the crime ... This is not a DNA case ... This is a case where we will have dirty, repulsive

criminals tell you what they know from this witness stand"). See, e.g., Simmons v. Beard, 590

F.3d 223, 236 (3d Cir. 2009) (noting importance of impeachment evidence regarding witness

who played key role in trial). Finally, we note the high stakes involved in this capital case and

again conclude that denial of Petitioner's discovery requests "could lead to a miscarriage of

justice." Lopez, 2017 WL 1293389, at *7.

       With regard to the specific discovery requested, we are satisfied that if there was an

undisclosed express or tacit agreement with Moreno, evidence of any such agreement would

presumably be revealed by inspection of the files of the Lehigh County District Attorney's

Office or the files of Moreno's Public Defender, and by the deposition of Moreno's former

counsel, Attorney Supplee. With regard to former Assistant District Attorney Racines, the

record reflects that he was the co-prosecutor in the Bolasky case. Holihan testified that Racines



                                                6
served as second chair in the case but was in a position senior to Holihan in the District

Attorney's Office. (Holihan Dep. 28.) The record also reflects that Racines participated in two

of the Moreno interviews. (Id at 10-12.)

        Finally, Judge Steinberg was the Lehigh County District Attorney during the time period

relevant to this matter. The record reflects that Judge Steinberg participated in at least one of the

Moreno interviews. (Holihan Dep. 9.) Given his position at the time, it is reasonable to presume

that then-D.A. Steinberg would have had knowledge of and authority to approve the terms of

Moreno's plea. In addition, Holihan testified that ifthere had been a further deal with Moreno, it

would have been approved by the District Attorney or someone senior to Holihan. (Id at 14-15.)

Obtaining discovery from Judge Steinberg regarding his historical knowledge of this matter does

not implicate the deliberative processes or reasoning underlying any judicial determinations.

See, e.g., Washington v. Strickland, 693 F.2d 1243, 1263 (5th Cir. 1982) (noting that court can

consider testimony of a judge regarding his knowledge of historical facts), rev'don other

grounds, 466 U.S. 668 (1984).




                                                 7
III.   CONCLUSION

       For the foregoing reasons, Petitioner's Motion will be granted except with respect to the

requested deposition of Judge Steinberg. At this juncture we will deny without prejudice

Petitioner's request to depose Judge Steinberg and will instead permit Petitioner to submit

proposed interrogatories regarding Judge Steinberg's knowledge of and involvement in

Petitioner's prosecution and Moreno's cooperation and plea.

       An appropriate Order follows.




                                                    BY THE COURT:




                                                    R.




                                               8
